Citation Nr: 1826469	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-43 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth A. Wagoner, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

Because it is established VA policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Services, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  See 38 C.F.R. §  4.16 (b).

The Board cannot assign an extraschedular rating in the first instance, but must specifically adjudicate whether to refer a case to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran is service connected for coronary artery disease, status post myocardial infarction and coronary bypass grafting, rated at a 60 percent disability rating, and for a sternotomy scar associated with coronary artery disease, status post myocardial infarction and coronary bypass grafting, rated as noncompensable.  Both ratings have been in effect since August 31, 2010.  As such, the Veteran has not met the scheduler requirements set out in 38 C.F.R. § 4.16 (a) over the appeals period.

However, he argues that he is unemployable as a result of his service-connected heart disability.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director of C&P for extraschedular consideration.  38 C.F.R. § 4.16(b).  

The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance. Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Board notes that the Veteran has an 8th grade education level, and worked for many years as a logger.  He underwent a VA heart examination in March 2018.  The examiner opined that the Veteran's ongoing and progressive disease process of ischemic heart disease affects every aspect of his physical capabilities, and that symptoms included increased shortness of breath, fatigue, and weakness.  

As the evidence suggests that the Veteran is precluded, by reason of his service-connected ischemic heart disease, from securing and following "substantially gainful employment" consistent with his education and occupational experience, the case must be referred to the Director of C&P, for extraschedular consideration under 38 C.F.R. § 4.16(b).

Additionally, the electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the November 2014 statement of the case, such as more recent VA treatment records and a February 2018 VA cardiovascular examination report.  Accordingly, on remand, if the benefits sought by the Veteran are not granted in full, the AOJ must issue a supplemental statement of the case which considers all evidence associated with the file subsequent to the November 2014 statement of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to an extraschedular TDIU to the Director of C&P, to determine whether an extraschedular rating is warranted.

2.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement
of the case and afford the Veteran a reasonable opportunity to respond before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




